1

2

3

4
                                   UNITED STATES DISTRICT COURT
5
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7    UNITED STATES OF AMERICA,                                Case No. 1:18-cr-00252-LJO-SKO
8                             Plaintiff,                       ORDER GIVING NOTICE TO ALL
                                                               PARTIES AND TO ALL COUNSEL
9                      v.                                      OF A LONG TERM SCHEDULING
                                                                      CONFERENCE
10 DIBLAIM ALAN VALDEZ-ARAUX, ERICK
   LIZARRAGA, PERLA RAMOS, BRITTANY
11 MARTINEZ, ROSEMARIE MARTINEZ,
   DAVID MARTINEZ, JESUS BUENO, NOYRA
12 GONZALEZ BRAMASCO, and MARICELA
   CASTELLANOS,
13
                              Defendants.
14

15
                 ORDER GIVING NOTICE TO ALL PARTIES AND TO ALL COUNSEL
16                 OF A LONG TERM SCHEDULING CONFERENCE TO BE HELD
                     ON FEBRUARY 11, 2019, AT 9:30 A.M. IN COURTROOM 4
17
            A long-term scheduling conference is set for February 11, 2019, at 9:30 a.m. in Courtroom 4
18
     before the undersigned. At all hearings/conferences in this case, all defendants will be required to
19
     attend. The only exception will be if, at least ten days before any hearing, a signed (by the defendant
20
     and the counsel) waiver of appearance is filed.
21
            At the February 11 conference, counsel are to be ready to select dates for this case, including
22
     dates for discovery production, motions of any kind to be filed, the dates that all motions are to be
23
     heard, plea offers to be provided by the Government, plea offers to expire, pretrial conference, and trial.
24
     ONCE SET, THESE DATES WILL BE FIRM AND WILL NOT BE CHANGED.                                     A serious
25

                                                          1
1    discussion about dates before the February 11 conference among counsel is strongly suggested.

2           This case will not be unreasonably delayed due to concerns about vacations or seminars. There

3    are too many people involved to be able to accommodate those concerns. If counsel either cannot agree

4    to dates, or an agreed-upon trial date is suggested too far out into the future, the Court will set the trial

5    date itself. Should any counsel have other counsel appear for them on February 11, this does not

6    relieve any party from the meet and confer suggestion pre-conference, nor does it provide a valid

7    excuse for not having that appearing counsel possess counsel’s trial availability. If any particular

8    counsel is unavailable for trial within a reasonable amount of time that coincides with all other

9    counsels’ schedules, the Court will order that new counsel be appointment for replacement purposes at

10 this early stage of the case.

11 IT IS SO ORDERED.

12      Dated:     January 7, 2019                             /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

                                                           2
